Citation Nr: 1501263	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a gynecological disorder claimed as cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to February 1975; and, she had a period of active duty for training (ADT) from July 26, 1975 to August 9, 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a gynecological disorder, claimed as a result of being prescribed the wrong medication.  Jurisdiction of the claim was subsequently transferred to the RO in Columbia, South Carolina.

In April 2014, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC. A transcript of her testimony is associated with the electronic record.  The undersigned VLJ who conducted the April 2014 hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support her claims and expressed her contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In a July 2014 Board decision and remand, the Board reopened a previously denied claim of service connection for an acquired psychiatric disorder and remanded the reopened claim, along with the 38 U.S.C.A. § 1151 issue back to the RO for additional development.  Before the case was returned to the Board on appeal, the RO issued a rating decision in October 2014 which granted service connection for a psychiatric disorder.  As such, the matter of service connection for a psychiatric disorder is no longer in appellate status or before the Board at this time.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have additional gynecological disability, including uterine cancer, that was proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical treatment.  


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a gynecological disorder are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.358, 3.361(b), 3.800 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in March 2010 that informed her of her and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, a February 2010 letter provided notice of what information and evidence is needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains service treatment records (STRs), VA treatment records, private treatment records, and Social Security records.  The Veteran had VA examinations and opinions from a Veterans Health Administration (VHA) physician were obtained in October 2010 and September 2014.  Findings from the VHA physician's report are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.

This case was previously before the Board in July 2014, at which time it was remanded for further development.  All development directed by the Board's prior remand in this case was accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Compensation pursuant to 38 U.S.C.A. § 1151

Under current provisions of 38 U.S.C.A. § 1151, compensation shall be awarded for a Veteran's qualifying additional disability in the same manner as if such additional disability was service-connected.  A qualifying disability is one which is not the result of a Veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the Veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b); see also 38 C.F.R. § 3.358(b)(1).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1); see also 38 C.F.R. § 3.358(c)(1).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

The Veteran filed her claim in January 2010.  She maintains that she developed additional disability as a result of being prescribed incorrect medication by a VA provider.  In her initial claim, the Veteran reported that she had cancer of the uterus which she believed should be service-connected.

A VA treatment record dated in April 2006 indicated that the Veteran requested a prescription for Prempro.  She understood that she had to be seen by the woman's clinic before hormones could be obtained.  In September 2006, the Veteran had a yearly gynecological consult and reported that she had no bleeding and had a partial hysterectomy.  She theoretically had one ovary but it was not clear which one.  The impression was postmenopausal female with a history of supracervical hysterectomy for benign reasons.  November 2006 records reflect that estrogen conjugated 0.625 mg was prescribed.

VA treatment records further reflect that she reported one episode of vaginal bleeding in October 2009.  A biopsy was performed which revealed simple hyperplasia, atypia not mentioned.  The Veteran reported that she was on prempro for years and then was changed to premarin only; it was unclear why this occurred.  The physician discussed the 1-10 percent risk of progression to cancer depending on if atypia or not and discussed options with the Veteran.  She elected medical management.  Megace was prescribed and the physician discussed possible hair loss, increase in appetite and drowsiness.  The physician also noted that there was a "[l]ong, frank discussion of use of premarin only as a possible cause of this - suspect confusion may have occurred if patient reported to MD that she had a 'partial hysterectomy' - she did not, she likely had a salpingectomy secondary to ectopic pregnancy."  In January 2010, the Veteran reported that she still had on and off bleeding.  The Veteran received her follow-up biopsy results in February 2010 and was told that it was recommended that she repeat the biopsy in 6 months due to the history of hyperplasia.  

Private records from February 2010 indicate the Veteran was seeking a second opinion regarding postmenopausal bleeding.  The records indicated that the Veteran had been on Premarin for a number of years when she developed a small amount of bleeding in November, and a biopsy revealed simple hyperplasia.  She was subsequently placed on a high dose of Megace which she was unable to tolerate, complaining of severe cramping, nausea and dizziness.  The diagnoses included hyperplasia, uterine fibroids, and probable endometriosis.  A March 2010 statement indicated that an ultrasound revealed a thickened cystic endometrium consistent with hyperplasia as well as a uterine fibroid with degenerative changes.  In April 2010, the Veteran underwent a hysteroscopy/dilation and curettage.  The post-operative diagnoses were postmenopausal bleeding with recent history of endometrial hyperplasia diagnosed by biopsy, high dose Megace therapy with supposed resolution, ultrasound evidence of contended endometrial thickening with cystic changes, no evidence of hyperplasia, history of uterine fibroids, and no submucosal fibroids.  

VA records from December 2010 indicated that the patient's records were discussed at length leading to her change to unopposed estrogen.  She reported a history of "partial hysterectomy" and was then changed from Prempro to Premarin, appropriate for a woman having had a hysterectomy.  The Veteran stated that she never told anyone she had a hysterectomy and knew all along she had a uterus since she got pregnant after her ectopic pregnancy.  When asked if she had a partial hysterectomy, she said yes but then stated she "had a partial something..."  The physician informed her that hysterectomy and salpingectomy are not the same and "[i]t is likely this lack of knowledge that made her give that history leading to the change to unopposed estrogen."  May 2011 VA treatment records reflect that the test in February 2010 showed no hyperplasia.  She denied vaginal bleeding.  In July 2011, an ultrasound was performed.  The Veteran was reassured that no repeat sampling was required as long as she remained asymptomatic (no bleeding) and expectant management could continue.  She was informed that a hysterectomy could be performed if she desires and such would be recommended if she had a return of the bleeding.  When seen in July 2012 she denied any recurrence of postmenopausal bleeding.

The Veteran essentially maintains that VA misdiagnosed her as having had a hysterectomy and the medication prescribed for her was for post-hysterectomy women.  As such, she contends that she has additional disability as a result of being prescribed the wrong medication.  

A VA examiner in October 2010 specifically noted that the Veteran's private medical records were reviewed, which show that the Veteran was on Premarin therapy for menopause for several years and was seen by a private physician in February 2010 for vaginal bleeding.  The VA gynecologist also noted that the Veteran underwent a recommended D & C in April 2010, the tissue from which revealed no evidence of uterine cancer.  The VA gynecologist also indicated that there was no evidence of carelessness, no evidence of lack of proper skill, and no evidence of error in judgment.  The examiner concluded that there was no evidence of disability secondary to vaginal bleeding.  The examiner reasoned that the endometrial curettage tissue revealed no evidence of any malignant change, only proof of menopausal state.  

At a VA examination in September 2014, the examiner indicated that the Veteran was diagnosed with endometrial hyperplasia in October 2009.  The examiner reviewed the record and noted the Veteran's medical history as follows:  After the Veteran reported to her physician that she had a hysterectomy, he changed her menopause medication from Prempro to Premarin, on the basis that she had no uterus.  It was later determined that she had previously undergone a salpingectomy after a tubal pregnancy in the 1970's, and her uterus was still intact.  In 2009, she presented with uterine bleeding and an endometrial biopsy showed endometrial hyperplasia.  She was treated for this condition and a follow up biopsy from April 2010 showed normalization with no hyperplasia present at that time.  An ultrasound from June 2011 showed a normal endometrial stripe and the presence of 2 fibroids.  

The examiner determined, upon a review of the record, an examination of the Veteran, and a history provided by the Veteran, that there is no chronic disability incurred from treatment with unopposed estrogens prescribed to the Veteran with her intact uterus.  The examiner noted that the Veteran had an intact uterus at the time she was treated with unopposed estrogens for menopausal symptoms from 2006 to 2009.  She developed uterine bleeding in 2009, was found to have simple endometrial hyperplasia without atypia (see VA progress note dated November 2009), was treated, and her bleeding subsided.  She had a 3-month follow up endometrial biopsy in January 2010 showing the absence of hyperplasia.  A hysteroscopy and repeat endometrial biopsy via D&C in April 2011 was again negative.  Subsequent pelvic ultrasounds in 2010 and 2011 showed a normal endometrial stripe thickness and the Veteran denied bleeding since 2009. 

The examiner specifically acknowledged that menopausal symptomatic women without a uterus are appropriately treated with estrogens only, however, when a woman with an intact uterus is given estrogens, the endometrial stripe can thicken, resulting in proliferation of normal endometrial cells called hyperplasia and can progress into cancer if not addressed.  In this case, the examiner specifically noted that the Veteran's hyperplasia was addressed as soon as the bleeding was reported, and there has been no recurrence since treatment in 2010.  Further, the Veteran was prescribed estrogens only because she reported to her doctor that she had a hysterectomy.  

The examiner concluded, therefore, that there was no gynecological disability that incurred as a result of VA treatment.  The Veteran was appropriately and timely assessed, treated, and followed up according to established standards of care until resolution.  The examiner found that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.  

In support of her claim, the Veteran maintains that Dr. H, a VA doctor, prescribed the incorrect medication, but the VA records show that Dr. H was informed by the Veteran that she had a partial hysterectomy, as specifically indicated in a September 2006 OB GYN consultation report.  Accordingly, the evidence does not show that there is additional disability that resulted from carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA nor is it shown that  VA failed to exercise the degree of care expected of a reasonable health care provider.  

It is also noted that the Veteran does not have uterine cancer and she does not have any residual hyperplasia.  The Veteran presented with uterine bleeding and, as the September 2014 examiner points out by referencing objective test results, she was treated with standard protocol and the hyperplasia resolved.  The examiner essentially indicated that any adverse effect from treatment with unopposed estrogen was temporary given that the Veteran's symptoms ceased after treatment.  

Even acknowledging that the Veteran experienced uterine bleeding in 2009, neither the Veteran nor her representative presented or alluded to the existence of any medical opinion (i.e., one that would support the Veteran's assertions as to whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider).

The Board recognizes that the Veteran is competent to report first-hand experiences of vaginal bleeding and associated pain, as she did in 2009.  However, as a lay person, she is not shown to have the medical expertise to offer an opinion as to the underlying etiology of any current gynecological disorder, to include the extent to which any action or treatment by VA health care providers contributed to this medical problem.  Therefore, the Board ultimately places far more weight on the medical opinions discussed above, which considered the nature and circumstances of her medical treatment at a VA facility, but concluded that the evidence reflects that she does not currently have cancer or hyperplasia.

In short, the most competent and probative evidence weighs against a finding of any additional disability related to improper care or an unforeseen event related to VA medical treatment.  Accordingly, the Veteran's claim is denied.


ORDER

The claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a gynecological disorder claimed as cancer is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


